 In the MatterofSAVANNAH ELECTRIC AND POWERCo.andINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERSCase No. R-3254.Decided January 7, 1942Jurisdiction:electric utility and transportation 'industry.Investigation and Certification of Representatives:existence of question: dis-pute as to appropriate unit ; refusal to accord recognition to either of tworival representatives until one or the other is certified by the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:employees of the power plant, andin the installation, line. mechanical and track departments, including workingforeman, but excluding supervisory and clerical employees, and watchmen ;employees in the transportation department excluded, notwithstanding thedesire of the Company and a rival union for their inclusion, where their workis different from that of employees in the other operating departments, andin view of the fact that they are not eligible to membership in the petitioningunion, but are eligible to membership in, ` and are being organized by, anaffiliated union ; employees in the non-operating departments excluded wheretheir interests and problems are different from those of employees engagedinmanual work.Mr. Edmund M. Preston,of Richmond, Va., andMr. E. H. Abra-hamandMr. John J. Bouhan,of Savannah, Ga., for the Company.Mr. T. H. Payne,of Birmingham, Ala., andMr. C. C. Carroll,ofSavannah, Ga., for the I. B. E. W.Mr. Gilbert E. Johnson,of Savannah, Ga., for the Independent.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 6, 1941, International "Brotherhood of ElectricalWorkers, herein called the I.,B.,E. W., filed with the Regional Direc-tor for the Tenth Region (Atlanta, Georgia)—a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Savannah Electric and Power Co., Savannah,,Georgia, herein called the Company, and requesting an investigation38 N. L. R. B., No. 13.47 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On September 24, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended; ordered an investigation 'andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On October 4, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the I.; B. E. W.,_and The Independent Organization of Employees `of the Savannah.Electric and Power Co., Inc., herein called the Independent, a labororganization claiming to represent employees directly affected by theinvestigation.Pursuant to notice, a hearing was held on November,3, 4, and, 5, 1941, at Savannah, Georgia, before John C. McBee, theTrial Examiner duly designated by the Chief Trial Examiner. TheCompany and the Independent were represented by counsel and theI.B. E. W. by its representative ; all participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made variousrulings on motions and on objections to the admission,of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are hereby-,affirmed.On November 24, 1941,zthe Company and'tle Independenteach filed a brief which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYSavannah Electric and Power Co., a Georgia corporation, is engagedin the production, distribution, and sale of electricity and in the op,-eration of a street-railway and motor-bus transportation system inSavannah, Georgia, and neighboring localities.The Company usesfuel oil to operate the steam turbines which produce electrical energy.During the year 1940, the Company purchased from a concern locatedin the State 'of Georgia' 273,823.94 -barrels of oil at'a cost in excess of$275,000.This oil was obtained by the concern which sold it to the'Company from sources outside the State of Georgia. In 1940, 'various,national concerns 'and agencies of' the United States- Government'purchased 4,471,836 kilowatt hours, or 5.36 per cent of, all the kilowatt.hours which the Company produced for sale.-1 These included the American Telephone and Telegraph Co , Atlantic Coast Line, AtlanticGreyhound Lines, Eastern Air Lines, Postal Telegraph Cable Co , Railway Express Agency,Seaboard Air Line Railroad,Western Union, and the United States Department of Com-merce, Customs House, and Post Office. SAVANNAHELECTRIC AND POWER CO.II.THE ORGANIZATIONS INVOLVED49International Brotherhood of Electrical Workers is a labor organi-zation affiliatedwith the American Federation of Labor, admitting tomembership employees of the Company.The Independent Organization of Employees of the Savannah Elec-tricalandPower Co., Inc., is a labor organization admitting tomembership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONOn or about September 4,1941, the I. B. E. W. and the Independent,respectively, claimed to represent a majority of the Company's em-ployees in a separate unit, which each alleged to be appropriate.TheCompany refused to recognize either the I. B. E. W. or the Independentas the collective bargaining agent for its employees unless certifiedby the Board. The Trial Examiner made a statement upon the recordwhich shows that both the I. B. E. W. and the Independent representa substantial number of employees in the unit claimed by each to beappropriate.2We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION' UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company is organized into an operating section and a non-operating section, the former consisting of the power plant and theinstallation, line, transportation, mechanical, and track departments,and the latter consisting of the accounting, engineering, claims, pur-z This statement indicates that the I.B. E W. submitted 91 membership applicationcards and 6 dues receipts covering employees in the departments which the I. B E. W.contends comprise the appropriate unit.All tha signatures appeared to be genuine andcorresponded to the names of persons appearing on the Company's October 15, 1941, payrollThe Independent submitted 256 membership application cards, all of which boresignatures which appeared to be genuine.All the names on the cards corresponded topersons who were employed in the departments which the Independent claims constitutethe appropriate unit.There are approximately 167 employees within the unit claimed bythe I. B. E. W. and 399 employees within the unit claimed by the Independent.438861-42-vol. 38-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDchasing, and sales departments.The I. B. E. W. contends that allemployees of the power plant, and the installation, line, mechanical,and track departments of the Company, including working foremen,but excluding supervisory and clerical employees, constitute an ap-propriate unit.The Independent and the Company contend that theappropriate unit should include all the Company's employees,excluding only supervisory employees.3Concerning the work of the departments which the I. B. E. W.would include, the record indicates that the power plant is engagedin the production of electrical energy which is used for lighting andpower purposes; that the installation department is engaged in theinstallation of meters and the construction, maintenance, and opera-tion of the underground lines for the street railway and electric system;that the line department constructs, maintains, and operates the Com-pany's overhead lines, substations, and transformers; that the mechani-cal department maintains and repairs the buses, streetcars, and all ofthe Company's automotive equipment; and that the track departmentis engaged primarily in the maintenance of the street railway tracksand in the upkeep of the substation grounds.The transportation department, which the I. B. E. W. seeks toexclude, is comprised of bus and streetcar operators, inspectors, dis-patchers, and clerks.These employees are engaged in operating theCompany's street-railway and motor-bus transportation system.Theywear a standard uniform not worn by any other employees of theCompany.While employees in the other operating departments re-ceive 2 weeks' vacation, the transportation employees receive only 1week's vacation.4There is no showing of any interchange of em-ployees between the transportation department and any of the otheroperating departments.The I. B. E. W. does not have jurisdiction over employees in thetransportation department of the Company.The jurisdiction overbus and streetcar operators is reserved to another affiliate of theAmerican Federation of Labor, namely, the Amalgamated Associ-ation of Street, Electric Railway, and Motor Coach Employees ofAmerica, which, the record discloses, has commenced organizationalactivities in the Company's transportation department.On the otherhand, the I. B. E. W. has organized employees in all departments3 The Independent and the Company would include within an appropriate unit not onlythe employees within the departments which the I. B. E. W. requests,but also employeesin the transportation department,clerical employees in the operating section, and em-ployees in the accounting, engineering,claims, purchasing,and sales departments.4 It appears that when employees in the other operating departments received an increasein vacation from 1 week to 2, the transportation employees were given an increase in theirhourly rate instead of the additional week's vacation SAVANI\NAII ELECTRIC AND POWER CO.51Iwhich it seeks to combine into an appropriate unit and the work ofthe employees in these departments is substantially different fromthe work of the bus drivers and streetcar operators.There is no his-tory of collective bargaining at the plant either on the basis of theunit sought by the I. B.'E. W. or a unit which includes the transpor-tation department.Under all the circumstances, we find that em-ployees in the transportation department should not be combined inthe same unit with the employees in the power plant and the in-stallation, line, mechanical, and track departments.Nor do we believe that the employees in the non-operating depart-ments should be included within the unit sought by the I. B. E. W.The work of these employees is mainly office and clerical6 Theirinterests and problems are entirely different from those of the em.ployees engaged in manual work, and there is no history of collectivebargaining on the basis of a unit which combines them with the em-ployees of the other departments.?We find, therefore, that theseemployees should be excluded from the unit.The parties were unable to agree with respect to the followingemployees :Watchmen in power plant.The Company desires to include theseemployees, while the I. B. E. W. wishes to exclude them.The In-dependent does not take any position on the question. It appearsthat there are four watchmen in the power plant all of whom aredeputized by the sheriff of the county wherein the Company is located,but paid by and under the direction of the Company. They arestationed at various places throughout the power plant and arecharged with preventing unauthorized persons from gaining accessto the plant.They are armed and have authority to make arrestson the Company's premises.We find that their duties and interestsdiffer materially from those in the unit sought by the I. B. E. W. andwe shall, therefore, exclude them from the appropriate unit.6We do not consider an alleged agreement between the Company and the SavannahElectricBeneficial Association as part ofthe previousbargaininghistory, thatorganiza-tionhaving been disestablishedby the Company after theI.B. E. W.had filed charges ofunfair labor practices.9The non-operating departments include accounting,engineering,claims, purchasing,and sales departments.The duties of the accounting department consist of accounting,bookkeeping,credits and collections,issuing supplies,and meter reading and handling thepay rolls, taxes and insurance of the Company.Employees of the engineeringdepartmentsupervise all the engineering and construction work of the Company.The claimsdepart-ment has one employee,a claims agent,who investigates all claims againstthe Companyand who frequently acts as the Company's personnel director.The purchasing depart-ment is in charge of all purchases of materials and suppliesfor the Company. Employeesof the sales department consist of salesmen,home economists,a lighting specialist, home-lighting supervisor,power-sales engineer,and complaint investigator.All the employeesof the non-operating departments are salaried,while those of the operating departmentsreceive an hourly rate.7Cf.The OhioPublic ServiceCompanyandInternational Brotherhood of ElectricalWorkers, A P. L., etc.,36 N. L R B 1269 52DECISIONSOF NATIONALLABOR RELATIONS BOARDAssistant efciency engineer in power plant.The Independent seeksto include this employee but the I. B. E. W. desires to exclude himon the ground that he supervises the technical operations of the powerplant.The Company takes no position on the issue. It appearsthat he is a student engineer in training and aids the efficiency engi-neer, his superior, (whom the Independent agrees to exclude as asupervisory employee) in the maintenance and efficient and economi-cal operation of the plant.His duties involve the treatment of boilerfeed water, fuel-oil tests, flue-gas analyses, testing and checking instru-ments, keeping records, and instructing employees on the most satis-factory method of operating the machinery and using the equipment.He is a salaried employee.We shall exclude him from the appropriateunit."Pole-crew foremen in line department.The I. B. E. W. contendsthat these employees should be included as working foremen, but theIndependent and the Company desire to exclude them as supervisoryemployees.Each pole-crew foreman is in charge of a crew of fourlaborers which handles, sets, and replaces poles,used for the distribu-tion of electricity and street-railway lines.The pole-crew foremenspend a substantial portion of their time in operating a truck and polederrick.They also climb the poles and fix the cables in preparationfor lifting.We shall include them within the appropriate unit.District representative and helper at Guyton.It appears that theCompany maintains a district representative and helper at Guyton,Georgia.The Independent wishes to include them within the appro-priate unit.The I. B. E. W. desires to exclude them. The Companyseeks to include the district representative but takes no position asto his helper.The district representative does not have an officebut keeps whatever equipment he needs at his home.He makes reportsto the Company, installs and reads meters, disconnects and repairsservice lines and appliances, installs transformers, investigates com-plaints, collects and records the collections, and acts generally astrouble shooter.He is a salaried employee.His helper, whom hedirects, is also a salaried employee and reads meters, makes collections,and assists the district representative whenever required.We findthat the district representative represents and is closely identifiedwith the Company.We shall, accordingly, exclude him from theappropriate unit.9We shall, however, include the district repre-sentative's helper in the appropriate unit.109 SeeThe OhioPublic Service CompanyandInternational Brotherhood of ElectricalWorkers, A F L.,etc., 36 N L. R. B. 12699 Ct,Iowa SouthernUtilitiesCompanyandUtilityWorkers Organizing Committee Local109, (C.I.0.), 15 N. L. R. B., 58010 SeeGulfPublic Service CompanyandInternational Brotherhood of Electrical Workers,Local790, 18N. L. R. B., 562. SAVANNAHELECTRIC AND POWER CO.53Clerks in operating departments.The Independent and the Com-pany desire to include the clerks in the operating departments, whilethe I. B. E. W. seeks their exclusion.The record indicates that thegreater portion of the time of these employees is spent in clericalduties.We shall exclude them from the appropriate unit for thesame reasons which governed our exclusion of the employees of thenon-operating departments.We find that all employees of the power plant and the installation,line,mechanical,-and track departments of the Company, includingworking foremen and the district representative's helper at Guyton,but excluding watchmen in the power plant, supervisory and clericalemployees and the district representative at Guyton, constitute a unitappropriate for the purposes of collective bargaining and that suchunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwisewill effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.Althoughthe Independent did not state any preference as to the date on whicheligibility to vote should be determined, the Company and theI. B. E. W. requested that in the event of an election, a current pay rollbe used.In accordance with our usual practice, we shall direct thatthose eligible to vote in the election shall be the employees within theappropriate unit who were employed by the Company during the pay-,roll period immediately preceding the date of the Direction of Elec-tion, subject to the limitations and additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Savannah Electric and Power Co., Savannah,Georgia, within the meaning of Section 9 (c) and Section2 (6) and(7) of the National Labor Relations Act.2.All employees of the power plant and the installation, line,mechanical, and track departments of the Company, including workingforemen, and the district representative's helper at Guyton, but exclud-ing watchmen in the power plant, supervisory and clerical employeesand the district representative at Guyton, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the National Labor Relations Act. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board, by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Savannah Electric and Power Co., Savannah, Georgia, an elec-tion by secret ballot shall be conducted as early as possible but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all employees of the power plant and the installa-tion, line, mechanical, and track departments of the Company whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including working foremen, thedistrict representative's helper at Guyton, and employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding watchmen in the power plant, super-visory and clerical employees, the district representative at Guyton,and employees who have since quit or been discharged for cause, todetermine whether they desire to be represented by InternationalBrotherhood of Electrical Workers, affiliated with the American Fed-eration of Labor, or by The Independent Organization of Employeesof the Savannah Electric and Power Co., Inc., for the purposes ofcollective bargaining, or by neither.